J-A15020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

WILLIAM GARY

                            Appellant                  No. 1576 EDA 2014


             Appeal from the Judgment of Sentence April 15, 2014
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005530-2013


BEFORE: BOWES, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                                FILED JUNE 29, 2015

        Appellant, William Gary, appeals from the April 15, 2014 aggregate

judgment of sentence of six-and-one-half to 13 years imprisonment, plus

five years’ probation, imposed after he was found guilty of one count each of

robbery, possession of firearms prohibited, firearms not to be carried

without a license, theft by unlawful taking, receiving stolen property,

carrying firearms in public in Philadelphia, possession of an instrument of a

crime (PIC), terroristic threats, and simple assault.1 After careful review, we

vacate and remand for resentencing.

        The trial court summarized the relevant facts of this case as follows.
____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
 18 Pa.C.S.A. §§ 3701(a)(1)(ii), 6105(a)(1), 6106(a)(1), 3921(a), 3925(a),
6108, 907(a), 2706(a)(1), and 2701(a), respectively.
J-A15020-15


                 The complaining witness, Steven Parker,
          testified that on October 31, 2012, he was robbed at
          gunpoint by [Appellant]. Mr. Parker stated that on
          that day, at about nine o’clock in the morning, he
          was at E&H Pawn Shop “to pay for his old lady’s
          ring.” Before going to the pawn shop, he stopped by
          the cash-checking [sic] place on Broad and Girard
          and got his check cashed. When he got to the pawn
          shop, he had over [$600.00] from the cashed check
          in his pocket.

                Mr. Parker testified that altogether, he spent
          about two hours at the pawn shop where he “paid
          down” on the ring.        He stated that he gave
          [$100.00] to “J,” the owner of the shop.         He
          indicated that [Appellant], too, was at the pawn
          shop, and that [Appellant] observed Mr. Parker pay
          on the ring.      Mr. Parker positively identified
          [Appellant] in the courtroom as the person he had
          seen in the pawn shop.

                Mr. Parker stated that at the time he left the
          pawn shop, [Appellant] was already gone. When Mr.
          Parker left the shop and started walking up 27th
          Street, [Appellant] walked right behind him, put a
          gun to his head, and demanded his money. Mr.
          Parker testified that [Appellant] threatened to “blow
          [Mr. Parker’s] head off” if he did not give him the
          money. Mr. Parker said that he cried for help but
          that there was no one around to help him.
          [Appellant] grabbed all of Mr. Parker’s money and his
          ID out of his pocket.

                 Mr. Parker gave a description of [Appellant]’s
          gun. He stated that it was black in color and looked
          like an “average police gun.”

                Mr. Parker said that [Appellant] then fled on
          foot.    He followed [Appellant].       [Appellant],
          meanwhile, ran down the block and then ran inside
          someone’s house.

              Mr. Parker was at the corner of 27th and
          Cambria when he called [the] police. He stated that

                                  -2-
J-A15020-15


              it took the police just a minute to arrive. Mr. Parker
              said that the police officer suggested that he go to
              the corner, sit right there, and wait. The police then
              proceeded to the house which Mr. Parker had pointed
              out. Shortly thereafter, they brought [Appellant] out
              of the house.       Mr. Parker saw that the police
              recovered his ID from [Appellant]’s pants pocket.
              Also in the [Appellant]’s pocket was a paper showing
              how much money [Mr. Parker] paid every month for
              his wife’s ring.

Trial Court Opinion, 9/11/14 at 3-4 (internal citations omitted).

        On May 8, 2013, the Commonwealth filed an information, charging

Appellant with the above-mentioned offenses, as well as one count of

aggravated assault and recklessly endangering another person (REAP).2

Appellant proceeded to a bench trial, at the conclusion of which on

December 30, 2013, the trial court found Appellant guilty of one count each

of robbery, possession of firearms prohibited, firearms not to be carried

without a license, theft by unlawful taking, receiving stolen property,

carrying firearms in public in Philadelphia, PIC, terroristic threats, and simple

assault. The aggravated assault and REAP charges were nolle prossed. On

April 15, 2014, the trial court imposed an aggregate sentence of six-and-

one-half to 13 years imprisonment, plus five years’ probation.3 On April 23,


____________________________________________
2
    18 Pa.C.S.A. §§ 2702(a) and 2705, respectively.
3
   Specifically, the trial court sentenced Appellant to six-and-one-half to 13
years’ imprisonment for robbery, along with a concurrent five to ten year
prison sentence for possession of a firearm prohibited, and a consecutive
five-year probationary term for PIC. The trial court imposed no further
(Footnote Continued Next Page)


                                           -3-
J-A15020-15


2014, Appellant filed a timely post-sentence motion, which the trial court

denied on April 28, 2014. On May 27, 2014, Appellant filed a timely notice

of appeal.4

      On appeal, Appellant raises two issues for our review.

              1.       Was not the evidence insufficient to convict
                       [A]ppellant under sections 6106 and 6108 of
                       the   Uniform    Firearms   Act   where    the
                       Commonwealth failed to prove an essential
                       element of both offenses, namely, the required
                       barrel length or overall length of the alleged
                       firearm?

              2.       Must not [A]ppellant’s sentence be vacated
                       where it was imposed pursuant to a mandatory
                       minimum sentencing statute, 42 Pa.C.S.
                       § 9712 [Sentences for offenses committed with
                       firearms], that has been held unconstitutional,
                       non-severable,     and    therefore    entirely
                       unenforceable      by     this    Court      in
                       Commonwealth v. Newman, 99 A.3d 86
                       (Pa. Super. 2014) (en banc)?

Appellant’s Brief at 3.

      Appellant’s        first   issue     challenges   the   sufficiency   of   the

Commonwealth’s evidence for two of his firearms convictions. We begin by

                       _______________________
(Footnote Continued)

penalty on the remaining charges. In addition, as we discuss infra, the trial
court relied in part on the mandatory minimum sentence provision at Section
9712 of the Sentencing Code, even though the parties agree the standard
range of the guidelines was higher than the mandatory minimum provision.
See generally Trial Court Opinion, 9/11/14 at 3-4 (internal citations
omitted).
4
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925(b).



                                            -4-
J-A15020-15


noting our well-settled standard of review. “In reviewing the sufficiency of

the evidence, we consider whether the evidence presented at trial, and all

reasonable inferences drawn therefrom, viewed in a light most favorable to

the Commonwealth as the verdict winner, support the jury’s verdict beyond

a reasonable doubt.” Commonwealth v. Patterson, 91 A.3d 55, 66 (Pa.

2014) (citation omitted), cert. denied, Patterson v. Pennsylvania, 135 S.

Ct. 1400 (2015).    “The Commonwealth can meet its burden by wholly

circumstantial evidence and any doubt about the defendant’s guilt is to be

resolved by the fact finder unless the evidence is so weak and inconclusive

that, as a matter of law, no probability of fact can be drawn from the

combined circumstances.” Commonwealth v. Watley, 81 A.3d 108, 113

(Pa. Super. 2013) (en banc) (internal quotation marks and citation omitted),

appeal denied, 95 A.3d 277 (Pa. 2014).      As an appellate court, we must

review “the entire record … and all evidence actually received[.]”       Id.

(internal quotation marks and citation omitted).   “[T]he trier of fact while

passing upon the credibility of witnesses and the weight of the evidence

produced is free to believe all, part or none of the evidence.” Id. (citation

omitted). “Because evidentiary sufficiency is a question of law, our standard

of review is de novo and our scope of review is plenary.” Commonwealth

v. Diamond, 83 A.3d 119, 126 (Pa. 2013) (citation omitted), cert. denied,

Diamond v. Pennsylvania, 135 S. Ct. 145 (2014).




                                    -5-
J-A15020-15


      Instantly, Appellant challenges the sufficiency of the evidence for his

convictions for firearms not to be carried without a license, and carrying

firearms in public in Philadelphia.   Appellant’s Brief at 8.    The governing

statutes for these offenses provide, in relevant part, as follows.

            § 6106. Firearms not to be carried without a
            license

            (a) Offense defined.--

            (1) Except as provided in paragraph (2), any person
            who carries a firearm in any vehicle or any person
            who carries a firearm concealed on or about his
            person, except in his place of abode or fixed place of
            business, without a valid and lawfully issued license
            under this chapter commits a felony of the third
            degree.

                                       …

            § 6108. Carrying firearms on public streets or
            public property in Philadelphia

            No person shall carry a firearm, rifle or shotgun at
            any time upon the public streets or upon any public
            property in a city of the first class unless:

            (1) such person is licensed to carry a firearm; or

            (2) such person is exempt from licensing under
            section 6106(b) of this title (relating to firearms not
            to be carried without a license).

18 Pa.C.S.A. §§ 6106(a)(1), 6108. Furthermore, the Crimes Code defines

“firearm” in the following manner.

            § 6102. Definitions

            Subject to additional definitions contained in
            subsequent provisions of this subchapter which are

                                      -6-
J-A15020-15


              applicable to specific provisions of this subchapter,
              the following words and phrases, when used in this
              subchapter shall have, unless the context clearly
              indicates otherwise, the meanings given to them in
              this section:

                                        …

               “Firearm.” Any pistol or revolver with a barrel
              length less than 15 inches, any shotgun with a barrel
              length less than 18 inches or any rifle with a barrel
              length less than 16 inches, or any pistol, revolver,
              rifle or shotgun with an overall length of less than 26
              inches. The barrel length of a firearm shall be
              determined by measuring from the muzzle of the
              barrel to the face of the closed action, bolt or
              cylinder, whichever is applicable.

                                        …

Id. § 6102.

      The parties agree, and our review of the record confirms, that the only

evidence admitted to show the barrel length of the weapon used in this case,

was from the Parker’s testimony, as no actual weapon was ever recovered

by the police. On direct examination, Parker testified as follows.

              Q:    Why did you say help?

              A:    I was robbed.

              Q:    Who was robbing you?

              A:   [Appellant] robbed me. He had a gun to my
              head, if you don’t give me the money, I’ll blow your
              head off.

              Q:    Did you give him money?

              A:   No. He went into my pocket. I saw the gun.
              What would you do? When I --

                                       -7-
J-A15020-15



            Q:     What did it look like?

            A:     An average police gun.

            Q:     What color was it?

            A:     It was black.

            Q:   Do you know whether it was a revolver, a
            semiautomatic?

            A:    Miss, I don’t know what kind of gun it was. It
            looked like a police gun.

            Q:     The kind the police carry on their hip?

            A:     Yes.

N.T., 12/30/13, at 25-26.

      The Commonwealth relies on our decision in Commonwealth v.

Rozplochi, 561 A.2d 25 (Pa. Super. 1989), appeal denied, 571 A.2d 381

(Pa. 1989).      In Rozplochi, we discussed Section 6102’s definition of a

firearm and the proof of barrel length as follows.

                   Appellant next argues that counsel was
            ineffective for failing to contest the sufficiency of the
            evidence of the crime of former convict not to own
            firearm. Section 6105 of the Crimes Code provides,
            “No person who has been convicted in this
            Commonwealth or elsewhere of a crime of violence
            shall own a firearm, or have one in his possession or
            under his control.” Section 6102 of the Crimes Code
            defines “firearm” as “[a]ny pistol or revolver with a
            barrel less than 12 inches, any shotgun with a barrel
            less than 24 inches, or any rifle with a barrel less
            than 15 inches.” The barrel length specified by
            section 6102 is an essential element of the offense
            proscribed by section 6105. Commonwealth v.
            Todd, 384 A.2d 1215 (Pa. 1978).                 Appellant

                                        -8-
J-A15020-15


          contends that the judge that convicted him could not
          have found that this element had been established
          beyond a reasonable doubt. We do not agree.

                                     …

                 At the robbery trial, Ms. Cavaliere testified that
          appellant initially concealed the weapon inside a
          manila envelope. She described the envelope as
          “about this high” and “not too wide”. Although the
          record before us does not reveal the length of the
          envelope, the judge would have been able to
          estimate this length by observing Ms. Cavaliere’s
          hand motions when she described the envelope as
          “about this high”.      The judge could then have
          concluded that the length of the gun barrel was less
          than the length of the envelope. In addition, the
          judge also heard Ms. DeJesse testify at the robbery
          trial that appellant’s weapon was a “small black gun”
          (emphasis added).

                 In Commonwealth v. Jennings, 427 A.2d
          231 (Pa. Super. 1981), we found that counsel was
          not ineffective for failing to seek an arrest of
          judgment following a conviction under section 6105
          where the jury observed the gun in question and was
          properly instructed as to the statutory gun barrel
          length requirement. Under such circumstances, we
          presumed that the defendant’s weapon had a barrel
          length of under 12 inches in the absence of any
          evidence to the contrary. Therefore, we reasoned
          that a challenge by counsel based upon barrel length
          would not have had arguable merit. This reasoning
          applies with equal force to the case sub judice.
          Although the finder of fact did not observe the gun
          itself, the finder of fact observed a witness who
          indicated the dimensions of the envelope in which
          the gun was contained. The finder of fact was a
          judge and as such is presumed to know the law.
          See Commonwealth v. Hunter, 554 A.2d 550, 558
          (Pa. Super. 1989). Moreover, none of the evidence
          of record indicates that the gun had an exceptionally
          long barrel length and appellant has never offered to
          come forward with any evidence which would show

                                    -9-
J-A15020-15


              that the gun was not a firearm. We find that this
              sufficiency claim is without arguable merit and that
              the trial counsel was not ineffective for failing to
              argue this issue.

Id. at 31-32.5

       As noted above, in Rozplochi, the evidence was sufficient because the

witness was able to use an envelope for the specific purpose of explaining

the dimensions of the gun, which the factfinder was able to see, perhaps

even measure.        Although Parker did not use an envelope or other object to

explain the approximate dimensions, in our view, his elaboration that it was

similar to guns that police officers typically carry on their hip was sufficient

for the trial court, as the factfinder to make a reasonable inference regarding

its barrel length.        Based on these considerations, we conclude the

Commonwealth provided sufficient evidence to prove beyond a reasonable

doubt that the barrel length of the gun was less than 15 inches.

       In Appellant’s second issue, he avers that that trial court erred in

applying the mandatory minimum provision at Section 9712 of the

Sentencing Code. Appellant’s Brief at 11-12. Section 9712 reads as follows.

              § 9712. Sentences for offenses committed with
              firearms

              (a) Mandatory sentence.--Except as provided
              under section 9716 (relating to two or more
____________________________________________
5
  We note that Section 6105 has since been amended to include its own
special definition of “firearm.” We only discuss Rozplochi for the purposes
of the definition of “firearm” in the context of Section 6102.



                                          - 10 -
J-A15020-15


           mandatory minimum sentences applicable), any
           person who is convicted in any court of this
           Commonwealth of a crime of violence as defined in
           section 9714(g) (relating to sentences for second
           and subsequent offenses), shall, if the person visibly
           possessed a firearm or a replica of a firearm,
           whether or not the firearm or replica was loaded or
           functional, that placed the victim in reasonable fear
           of death or serious bodily injury, during the
           commission of the offense, be sentenced to a
           minimum sentence of at least five years of total
           confinement notwithstanding any other provision of
           this title or other statute to the contrary. Such
           persons shall not be eligible for parole, probation,
           work release or furlough.

           (b) Proof at sentencing.--Provisions of this section
           shall not be an element of the crime and notice
           thereof to the defendant shall not be required prior
           to conviction, but reasonable notice of the
           Commonwealth’s intention to proceed under this
           section shall be provided after conviction and before
           sentencing. The applicability of this section shall be
           determined at sentencing. The court shall consider
           any evidence presented at trial and shall afford the
           Commonwealth and the defendant an opportunity to
           present any necessary additional evidence and shall
           determine, by a preponderance of the evidence, if
           this section is applicable.

                                     …

42 Pa.C.S.A. § 9712.    Appellant relies heavily on this Court’s decision in

Newman. A previous panel of this Court summarized Newman’s analysis

and conclusion as follows.

                 The Newman Court first concluded that the
           defendant’s sentence was illegal in light of Alleyne
           [v. United States, 133 S. Ct. 2151 (2013)] and
           required this Court to vacate and remand for
           resentencing. Id. at 98. However, this Court noted
           that Alleyne issues are subject to harmless error

                                   - 11 -
J-A15020-15


              analysis, but nevertheless concluded that the
              Alleyne issue in Newman was not harmless. Id. at
              98-100. … Finally, this Court rejected the
              Commonwealth’s argument that, if the error was not
              harmless, the appropriate remedy would be to
              remand to the trial court to empanel a second
              sentencing jury.     Specifically, in rejecting this
              argument, the Newman Court concluded that
              Section 9712.1 in its entirety must be struck down
              as unconstitutional in light of Alleyne, concluding
              that its subsections were not severable. … Id. at
              102.

Commonwealth v. Cardwell, 105 A.3d 748, 752-753 (Pa. Super. 2014)

(footnotes omitted).       Subsequent to Newman, the statute at issue here,

Section 9712, was also declared unconstitutional on its face by this Court.

Commonwealth v. Valentine, 101 A.3d 801, 811 (Pa. Super. 2014).

Recently, our Supreme Court agreed with Newman and Valentine’s

conclusions. See Commonwealth v. Hopkins, --- A.3d ---, 2015 WL ------

- (Pa. 2015) (slip op. at 2, 19, 22, 23) (concluding that 18 Pa.C.S.A. § 6317

is facially unconstitutional because its various subsections could not be

severed from each other under 1 Pa.C.S.A. § 1925). As a result, there is no

set of circumstances in which the statute can be constitutionally applied.6

See generally United States v. Salerno, 481 U.S. 739, 745 (1987);


____________________________________________
6
  Although Appellant was convicted at a bench trial, this Court has recently
pointed out that “under the Due Process Clause, [a defendant is] still entitled
to have the extra element of the aggravated offense found by the factfinder
beyond a reasonable doubt pursuant to Alleyne and In re Winship, 397
U.S. 358 (1970).” Commonwealth v. Fennell, 105 A.3d 13, 17 (Pa.
Super. 2014), citing Alleyne, supra at 2156.



                                          - 12 -
J-A15020-15


accord Commonwealth v. McKown, 79 A.3d 678, 687 (Pa. Super. 2013),

appeal denied, 91 A.3d 162 (Pa. 2014).

      The trial court acknowledges that Section 9712 was applied to

Appellant.    Trial Court Opinion, 9/11/14, at 17-22.          However, the

Commonwealth argues that the statute was not applied to Appellant.

Commonwealth’s Brief at 7.        This assertion is belied by the record.   At

sentencing, the Commonwealth told the trial court that a mandatory

minimum sentence was before it for its consideration, specifically a

mandatory minimum of five to ten years’ imprisonment. N.T., 4/15/14, at 8.

The trial court even asked defense counsel if the mandatory minimum

applied in this case. Id. at 6.

      We acknowledge that the standard range of the sentencing guidelines

was higher than the five-year mandatory minimum.         Id. at 3.   Although

Newman correctly stated that Alleyne errors are subject to harmless error

analysis, this Court has not opined as to whether Newman errors can be

harmless as well.

      Even if we were to hold that a Newman error is subject to harmless

error analysis, we would conclude that it was not harmless in this case.

Here, the trial court repeatedly acknowledges that the mandatory minimum

played some role in its sentencing determination.        Trial Court Opinion,

9/11/14, at 17-22.    The Commonwealth recommended seven to 14 years’

imprisonment to cover all charges. N.T., 4/15/14, at 8. However, the trial


                                     - 13 -
J-A15020-15


court noted that it was generally inclined to sentence Appellant lower than

that, because Appellant had waived his right to a jury trial.     Id. at 11.

Nevertheless, the trial court imposed a sentence of six and one-half years’

imprisonment.    Further, the trial court has not clearly stated what weight

was given to the Section 9712 fact, or what sentence it would have imposed

in the absence of the mandatory minimum. For these reasons, we cannot

conclude that the Newman error in this case was harmless beyond a

reasonable doubt. See generally Commonwealth v. Green, 76 A.3d 575,

582 (Pa. Super. 2013) (stating, “an error is harmless only if we are

convinced beyond a reasonable doubt that there is no reasonable possibility

that the error could have contributed to the verdict … [and t]he

Commonwealth bears the burden of establishing the harmlessness of the

error[]”), appeal denied, 87 A.3d 318 (Pa. 2014).

      Based on the foregoing, we conclude the Commonwealth presented

sufficient evidence for firearms not to be carried without a license and

carrying firearms in public in Philadelphia. However, we further conclude the

trial court imposed an illegal sentence when it applied Section 9712 to

Appellant. Accordingly, the trial court’s April 15, 2014 judgment of sentence

is vacated, and the case is remanded for resentencing, without consideration

of the mandatory minimum provision, consistent with this memorandum.

      Judgment of sentence vacated.         Case remanded for resentencing.

Jurisdiction relinquished.


                                   - 14 -
J-A15020-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2015




                          - 15 -